Citation Nr: 0107522	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  95-06 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased initial rating for a 
lumbosacral spine disability, with narrowing of the L5-6 disc 
space, currently rated as 10 percent disabling.  

2.  Entitlement to a compensable initial rating for residuals 
of a fracture of the left ulna and radius.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to December 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for a lumbosacral spine disability, 
with narrowing of the L5-6 vertebral space.  She was also 
awarded service connection, with a noncompensable initial 
rating, for residuals of a fracture of the left ulna and 
radius.  Finally, service connection was denied for a right 
ankle disability.  She responded with a September 1994 notice 
of disagreement regarding these ratings determinations.  A 
November 1994 statement of the case was afforded her.  She 
then responded with a VA Form 9 substantive appeal received 
by the VA in February 1995.  In her substantive appeal, she 
withdrew her appeal of the denial of service connection for a 
right ankle disability; her two increased initial ratings 
claims were continued on appeal, however.  

Also within her September 1994 notice of disagreement, the 
veteran stated that her service connected disabilities 
"affect [her] ability to earn a living," and she has had to 
begin vocational rehabilitation.  These statements constitute 
an informal claim for a total disability rating based on 
individual unemployability, and the RO is invited to consider 
this claim as appropriate.  See 38 C.F.R. § 3.155 (2000).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Appeals for Veterans Claims (Court) held that ratings based 
on limitation of motion do not subsume 38 C.F.R. §§ 4.40 or 
4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use.  The guidance provided by the Court in DeLuca 
must be followed in adjudicating the veteran's increased 
ratings claims.  This has not yet been accomplished; the 
medical evidence of record does not fully reflect the Court's 
pronouncements in DeLuca.  For this reason, further 
development is needed prior to final evaluation of the claims 
for increased initial ratings for her disabilities of the low 
back and left forearm.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As has 
been noted by the United States Court of Appeals for Veterans 
Claims, questions as to the applicability of this law must be 
addressed by VA in the first instance.  Holliday v. Principi, 
No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).   

It is noteworthy that the RO has had difficulty in locating 
the veteran in order to schedule an examination.  However, as 
the case must be remanded for consideration of the 
applicability of the Veterans Claims Assistance Act, the RO 
must make another attempt to contact the veteran to provide 
notices required in the development of the case and to have 
the veteran examined.  Information in the claims folder 
indicates that the veteran's spouse is on active duty in the 
Air Force.  The spouse's social security number is reported 
on the veteran's 1993 application for VA benefits.  The RO 
should consider whether it is feasible to contact the veteran 
by communicating with the veteran's spouse through the Air 
Force.

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should attempt to contact the 
veteran through appropriate means, to 
include locating her spouse's current 
duty station as an active duty member of 
the U.S. Air Force.  All such attempts 
must be documented for the record, along 
with the response received, if any.  The 
RO must also ensure that all pertinent 
records of treatment are associated with 
the claims folder.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of her 
disabilities of the lumbosacral spine and 
left forearm.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Each 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated tests 
must be performed to include complete 
range of motion testing and, if required, 
x-rays.  The medical examiner should 
address the following questions, to the 
best of his/her medical knowledge:  

a.  State with as much precision as is 
feasible the ranges of motion in the 
veteran's lumbosacral spine, and state 
the normal ranges of motion for the 
lumbosacral spine.

b.  If the veteran has limitation of 
motion in the lumbosacral spine, is the 
veteran's limitation of motion of the 
lumbosacral spine slight, moderate, or 
severe?  

c.  What are the veteran's ranges of 
motion of the left forearm, to include 
flexion and extension?  

d.  Does the veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of either the left forearm 
or lumbosacral spine?  If so, do any of 
these factors result in additional 
limitation of motion of either joint?  

e.  Does the veteran have persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings due 
to her lumbosacral spine disability?  

f.  Does the veteran have malunion and/or 
nonunion of either her radius or ulna 
joint due to her service connected left 
forearm disability?  

Any additional impairment of the 
veteran's left forearm and/or lumbosacral 
spine resulting from her service 
connected disabilities should also be 
discussed.  These inquiries should not be 
limited to muscles and nerves.  The 
medical basis for all opinions expressed 
should be indicated.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claims.  The RO should also 
ensure compliance with the VCAA, where 
applicable, in the adjudication of the 
veteran's appeal.  If the actions taken 
remain adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


